02-10-244-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00244-CV 
 
 



Emil Kincey and Leona Brown


 


APPELLANTS




 
V.
 




DTRE, LLC


 


APPELLEE 



 
 
------------
 
FROM County Court at Law No. 1 OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On November
19, 2010, we notified appellants
that their brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 38.8(a)(1).  We have not
received any response.
Because
appellants'
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b), 43.2(f).
Appellants shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM
 
PANEL:  LIVINGSTON, C.J.;
DAUPHINOT and GARDNER, JJ.  
 
DELIVERED:  December 30, 2010  




 




[1]See Tex. R. App. P. 47.4.